DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/24/2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 9 filed 5/9/2022 overcomes the rejection of claims 9 and 12-16 under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential elements, as set forth in the Office Action of 2/9/2022.
Double Patenting
	In Applicant’s amendment and arguments filed 5/9/2022, it was stated that a terminal disclaimer was filed therewith.
	However, the file of present application does not have a terminal disclaimer.
	As a result, a non-statutory double patenting rejection of claims 1-20 follows n the paragraphs below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable overclaims 1-3, 5, 7, 9-13, 15, 17, 19 and 20 of U.S. Patent No. 11,163,062.
Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the claimed
subject matter when given the information provided by the claims of U.S. Patent No.
11,163,062.

With respect to claims 1-8 of the present application, claims 1-3, 5 and 7 of U.S. Patent
No. 11,163,062 teach or suggest:
A method of compensation in a light detection and ranging (LIDAR) system [ taught by
lines 1-2 of claim 1 of U.S. Patent No. 11,163,062 ] comprising: generating a digitally-sampled
target signal [ taught by line 6 of claim 1 of U.S. Patent No. 11,163,062 ]; and compensating
for ego-velocity and target velocity in the digitally-sampled target signal based on an estimated
ego-velocity and an estimated target velocity to produce a compensated digitally-sampled target
signal [ taught by lines 9-12 of claim 1 of U.S. Patent No. 11,163,062 ], wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system [ taught by claim 2 of U.S. Patent No. 11,163,062 ].
	Claim 2 is taught by lines 15-13 of claim 1 of U.S. Patent No. 11,163,062.
Claim 3 is taught by lines 3-5 of claim 1 of U.S. Patent No. 11,163,062.
Claim 4 is taught by lines 6-8 of claim 1 of U.S. Patent No. 11,163,062.
Claim 5 is taught by claims 2 of U.S. Patent No. 11,163,062.
Claim 6 is taught by claim 3 of U.S. Patent No. 11,163,062.
Claim 7 is taught by claim 5 of U.S. Patent No. 11,163,062.
Claim 8 is taught by claim 7 of U.S. Patent No. 11,163,062.
With respect to claims 9-16, claims 9-13 and 15 of U.S. Patent No. 11,163,062 teach or
suggest:
A light detection and ranging (LIDAR) system [ taught byline 1 of claim 9 of U.S. Patent No. 11,163,062. ] comprising: an optical source to transmit an optical beam toward a target [ taught by lines 3-4 of claim 9 of U.S. Patent No. 11,163,062 ]; an optical detector to generate a digitally-sampled target signal from a reflection of the optical beam from the target [ taught by lines 5-7 of claim 9 of U.S. Patent No. 11,163,062 ]; at least two frequency shifters to compensate for ego-velocity and target velocity in a digitally-sampled target signal based on an estimated ego-velocity and estimated target velocity [ taught by lines 14-17 of claim 9 of U.S. Patent No. 11,163,062]; and a deskew filter to perform a phase impairment correction on the digitally-sampled target signal [ taught by lines 18-19 of claim 9 of U.S. Patent No. 11,163,062].
Claim 10 is taught by lines 2-6 of claim 9 of U.S. Patent No. 11,163,062.
Claim 11 is taught by lines 8-13 of claim 9 of U.S. Patent No. 11,163,062.
Claim 12 is taught by claim 10 of U.S. Patent No. 11,163,062.
Claim 13 is taught by claim 11 of U.S. Patent No. 11,163,062.
Claim 14 is taught by claim 12 of U.S. Patent No. 11,163,062.
Claim 15 is taught by claim 13 of U.S. Patent No. 11,163,062.
Claim 16 is taught by claim 15 of U.S. Patent No. 11,163,062.
With respect to claims 17-20, the claims of U.S. Patent No. 11,163,062 teach or suggest:
A method of compensation in a light detection and ranging (LIDAR) system [ taught by lines 1-2 of claim 17 of U.S. Patent No. 11,163,062 ] comprising: applying a first frequency shift to a digitally-sampled target signal, the first frequency shift being a function of an ego-velocity of the LIDAR system and an estimated target velocity [ taught by lines 13-16 of claim 17 of U.S. Patent No. 11,163,062 ]; adjusting for phase impairments in the digitally-sampled target signal for transmission to a point cloud [ taught by lines 17-18 of claim 17 of U.S. Patent No. 11,163,062 ]; and applying a second frequency shift to the digitally-sampled target signal, the second frequency shift being a conjugate of the first frequency shift [ taught by lines 21-23 of claim 17 of U.S. Patent No. 11,163,062 ].
Claim 18 is taught by lines 10-12 of claim 17 of U.S. Patent No. 11,163,062.
Claim 19 is taught by claim 19 of U.S. Patent No. 11,163,062.
Claim 20 is taught by claim 20 of U.S. Patent No. 11,163,062.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see the amendment, filed 5/9/2022, with respect to the rejection(s) of claim(s) 1-5, 7-12 and 14-16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hexel et al (2020/0292706).
The amendment to independent claims 1 and 9 reciting “…wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system…” overcame the rejections of claims 1-5, 7-12 and 14-16 under 35 USC § 103.
However, further search and consideration of newly cited art of record shows that a combination of prior art including Hexel et al is pertinent to the presently claimed subject matter.
As a result, applicable rejections follow below.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann et al (DE 19501526 A1) in view of Hexsel et al (2020/0292706).
With respect to claim 1, Dieckmann et al disclose: A method of compensation in a light
detection and ranging (LIDAR) system [ figure 1 shows a system for light detection and ranging ] comprising: generating a digitally-sampled target signal [ met by the operation of counting device (61) and determination device (62) ]; and compensating for ego-velocity and target velocity in the digitally-sampled target signal based on an estimated ego-velocity and an estimated target velocity to produce a compensated digitally-sampled target signal, wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system.
Dieckmann et al does not disclose compensating for ego-velocity and target velocity in the digitally-sampled target signal based on an estimated ego-velocity and an estimated target velocity to produce a compensated digitally-sampled target signal, wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system.
Paragraph [0018] of Hexzel et al first states “…According to exemplary embodiments, the movement of a Doppler per point LiDAR sensor, or the movement of a rigid body on which the LiDAR sensor is mounted, can be estimated based on directly measured data…”
Paragraph [0018] of Hexzel et al secondly states “…In some embodiments, a set of static points within the scene can be determined, and the movement of the LiDAR sensor can be estimated based on a comparison with the static points in the environment. Once the velocity of the LiDAR sensor has been determined, the system can compensate for the velocity of the LiDAR sensor, as well as the Doppler velocity of the LiDAR sensor with respect to moving elements within the scene and with respect to a static frame of reference…”
It is the Examiner’s position that the passages cited above teach compensating for ego-velocity and target velocity in the digitally-sampled target signal based on an estimated ego-velocity and an estimated target velocity to produce a compensated digitally-sampled target signal, wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system.
It would have been obvious to have applied the signal processing technique of Hexsel et al to the LIDAR system of Dieckmann et al when seeking to improve accuracy of 3D point cloud measurements.
With respect to claim 3, Dieckmann et al disclose: transmitting a first optical beam towards a target [ taught by the operation of laser source (1) ]; receiving, based on the first optical beam, a second optical beam from the target to produce a return signal [ met by the operation of beams (12) and (13) interfering at detectors (34 and 43) ]. 
With respect to claim 4, beam (12) acts as a return signal, beam (13) acts as a local oscillator, and detector (43) acts as a first detector.
Claim 5, 7 and 8 are taught by paragraph [0018] of Hexsel et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann et al
(DE 19501526 A1) and Hexsel et al (2020/0292706), as applied to claim 1 above, and further in view of Wang et al (2019/0339359).
Dieckmann et al does not teach a “...deskew filter to perform a phase impairment correction on the digitally-sampled target signal...”
Paragraph [0093] of Wang et al teaches that it was known at the time of the filing of present application to have used a deskew filter in order to remove non-linearity from beat signals.
It would have been obvious to have used a deskew filter in the device of Dieckmann et al, when seeking to remove non-linearity.
Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann et al (DE 19501526 A1) in view of Hexsel et al (2020/0292706) and Wang et al (2019/339359).
With respect to claim 9, Dieckmann et al disclose: a light detection and ranging (LIDAR) system [ taught by figure 1 ] comprising: an optical source to transmit an optical beam toward a target [ taught by laser (1) ]; an optical detector to generate a digitally-sampled target signal from a reflection of the optical beam from the target [ taught by detector (43) ]; at least two frequency shifters [ the second optical interferometer (4) has two paths (41 and 42) that create a beat frequency at detector (43) ] to compensate for ego-velocity and target velocity in the digitally-sampled target signal based on an estimated ego-velocity and estimated target
velocity, wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system; and a deskew filter to perform a phase impairment correction on the digitally-sampled target signal.
Dieckmann et al firstly does not disclose compensate for ego-velocity and target velocity in the digitally-sampled target signal based on an estimated ego-velocity and estimated target velocity, wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system.
Paragraph [0018] of Hexzel et al first states “…According to exemplary embodiments, the movement of a Doppler per point LiDAR sensor, or the movement of a rigid body on which the LiDAR sensor is mounted, can be estimated based on directly measured data…”
Paragraph [0018] of Hexzel et al secondly states “…In some embodiments, a set of static points within the scene can be determined, and the movement of the LiDAR sensor can be estimated based on a comparison with the static points in the environment. Once the velocity of the LiDAR sensor has been determined, the system can compensate for the velocity of the LiDAR sensor, as well as the Doppler velocity of the LiDAR sensor with respect to moving elements within the scene and with respect to a static frame of reference…”
It is the Examiner’s position that the passages cited above teach compensating for ego-velocity and target velocity in the digitally-sampled target signal based on an estimated ego-velocity and an estimated target velocity to produce a compensated digitally-sampled target signal, wherein the ego-velocity comprises a velocity of the LIDAR system with respect to one or more objects positioned relative to the LIDAR system.
It would have been obvious to have applied the signal processing technique of Hexsel et al to the LIDAR system of Dieckmann et al when seeking to improve accuracy of 3D point cloud measurements.
Dieckmann et al, secondly, does not disclose a “...deskew filter to perform a phase impairment correction on the digitally-sampled target signal...”
Paragraph [0093] of Wang et al teaches that it was known at the time of filing of the present application to have used a deskew filter in order to remove non-linearity from beat signals.
It would have been obvious to have used a deskew filter in the device of Diechmann et al, when seeking to remove non-linearity.
With respect to claim 10, Dieckmann et al disclose: an optical beam source to transmit a
first optical beam to a target [ taught by laser source (1) ]; and a first photo detector to receive a return signal from the target and a local oscillator (LO) beam and generate the digitally sampled target signal [ this limitation is met by beams (12) and (13) interfering at detectors
(34 and 43) ].
With respect to claim 11, Dieckmann et al disclose: a fiber delay device having a known
length [ taught by fiber paths (41 and 42) ]; and a second detector coupled to the fiber delay
device to generate the digitally-sampled reference signal using a reference beam transmitted
through the fiber delay device [ taught by the detector (43) ].
Claims 12, 15 and 16 are taught by paragraph [0018] of Hexsel et al.
Claim 14 is taught by the deskew filter disclosed by Wang et al.
Allowable Subject Matter
Upon filing a disclaimer, claim 6 would be allowable, if its subject matter is incorporated into claim 1.
Upon filing a disclaimer, claim 13 would be allowable, if its subject matter is incorporated into claim 9.
Upon filing of a disclaimer, claims 17-20 would be allowable.
The cited prior art does not teach or suggest the first frequency shifty being a function of ego-velocity of the lidar system wherein the second frequency shift is a conjugate of the first.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645